In a family offense proceeding pursuant to Family Court Act article 8, the mother, Asia DosReis, appeals from an order of the Family Court, Kings County (Kennedy, J.), dated August 24, 2010, as, after a hearing, dismissed her petition.
Ordered that the order is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record” (Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]; see Matter of Luke v Luke, 72 AD3d 689 [2010]). Here, the Family Court was presented with sharply conflicting testimony as to whether the father menaced the mother. The Family Court’s determination that the mother failed to establish that a family offense was committed was based upon its assessment of the credibility of the parties and of several eyewitnesses, and is supported by the record (see Matter of Richardson v Richardson, 80 AD3d at 44; Matter of Luke v Luke, 72 AD3d at 689; Matter of Campbell v Desir, 251 AD2d 402, 403 [1998]). Accordingly, we decline to disturb the Family Court’s determination. Covello, J.P., Eng, Leventhal and Cohen, JJ., concur.